Exhibit 10.1

QUIKSILVER, INC.

NON-EMPLOYEE DIRECTOR COMPENSATION POLICY

On February 5, 2013, upon the recommendation of the Compensation Committee of
the Board of Directors (the “Board”) of Quiksilver, Inc. (the “Company”), the
Board approved the following revised compensation policy for directors of the
Company who are not employed by the Company or one of its subsidiaries
(“non-employee directors”). The Board has the right to amend this policy from
time to time.

Cash Compensation

Each non-employee director will be entitled to receive the following cash
compensation:

 

  •  

$27,000 annual cash retainer for the Chair of the Audit Committee (the “Audit
Chair Retainer”).

 

  •  

$18,000 annual cash retainer for the Chair of Board committees other than the
Audit Committee (the “Additional Chair Retainer”).

 

  •  

$13,500 cash retainer per Board committee membership, excluding Chairs (the
“Annual Committee Retainer”).

The amounts of the Audit Chair Retainer, the Additional Chair Retainer and the
Annual Retainer reflected above are expressed as annualized amounts. These
annual cash retainers will be paid on a quarterly basis in arrears.

Equity Compensation

For each new non-employee director appointed or elected to the Board other than
on the date of an annual meeting of the Company’s stockholders, on the date that
the new non-employee director first becomes a member of the Board, the new
non-employee director will automatically be granted a stock option to purchase
25,000 shares of the Company’s common stock (the “Initial Option Award”) and an
award of 15,000 restricted shares of the Company’s common stock (the “Initial
Restricted Stock Award”). Each Initial Option Award will be fully vested and
exercisable as of the date of grant of the option. Each Initial Restricted Stock
Award will vest in equal annual installments on each of the first, second and
third anniversaries of the date of grant of the award.

On the date of each annual meeting of the Company’s stockholders, each
non-employee director who continues to serve as a non-employee director after
such annual meeting, and has served as a non-employee director for at least six
months, will automatically be granted a stock option to purchase 25,000 shares
of the Company’s common stock and an award of 15,000 restricted shares of the
Company’s common stock (the “Annual Restricted Stock Award”). Each Initial
Option Award and Annual Option Award will be fully vested and exercisable as of
the date of grant of the option. Each Annual Restricted Stock Award will vest in
equal annual installments on each of the first, second and third anniversaries
of the date of grant of the award or, if earlier, the day immediately preceding
the date of our annual meeting of stockholders for each such year.



--------------------------------------------------------------------------------

Each Initial Option Award, Initial Restricted Stock Award, Annual Option Award
and Annual Restricted Stock Award (collectively, the “Non-Employee Director
Equity Awards”) will be made under and subject to the terms and conditions of
the Company’s 2013 Performance Incentive Plan (the “2013 Plan”) or any successor
equity compensation plan approved by the Company’s stockholders and in effect at
the time of grant, and will be evidenced by, and subject to the terms and
conditions of, an award agreement in the form approved by the Board to evidence
such awards pursuant to this policy (as applicable, a “Form of Award
Agreement”).

Each Initial Option Award and Annual Option Award will be fully vested and
exercisable as of the date of grant of the option. Each Initial Option Award and
Annual Option Award will have an exercise price per share equal to the fair
market value per share of the Company’s common stock on the grant date and will
have a maximum term of seven years, subject to earlier termination following the
non-employee director’s cessation of service on the Board. The specific
provisions applicable to an option award, including the effect of a termination
of the director’s services and a change in control transaction, are set forth in
the related Form of Award Agreement.

Except as may otherwise be provided in the applicable form of Award Agreement,
restricted stock awards granted under the 2013 Plan are generally forfeited as
to the unvested portion of the award upon the non-employee director’s
termination of service for any reason. As the restricted stock awards vest, the
underlying shares of the Company’s common stock cease to be subject to any
restrictions, other than applicable securities laws. The specific provisions
applicable to a restricted stock award, including the effect of a termination of
the director’s services and a change in control transaction, are set forth in
the related Form of Award Agreement.

Annual Clothing Allowance and Expense Reimbursement

Non-employee directors will be entitled to receive an annual allowance from the
Company of up to $2,000 that shall be exclusively used to purchase
Company-branded apparel and other Company products.

Non-employee directors will be entitled to reimbursement for their reasonable
travel (including airfare and ground transportation) and other out-of-pocket
expenses incurred by them that are incidental to their service as members of the
Board. Such benefits and reimbursements are not subject to liquidation or
exchange for another benefit and the amount of such benefits and reimbursements
that the non-employee director receives in one taxable year shall not affect the
amount of such benefits or reimbursements that the non-employee director
receives in any other taxable year. The non-employee director shall promptly
provide the Company with reasonable written substantiation for any such
expenses. The Company shall pay any such reimbursement to the non-employee
director promptly after its receipt of such documentation and in all events not
later than the end of the calendar year following the year in which the related
expense was incurred.